Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/767042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claims 1-7 have been amended.
Applicant’s arguments/remarks, see pages 14-19, filed on 5/2/22, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 2/2/22 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed as explained above.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim, especially the concept a first support shaft, a second support shaft, a joining mechanism, an urging mechanism, a controller, a pressing roller, a moving unit, a guide roller, and a cutter arranged in a certain way and operated as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/13/22
/SANG K KIM/           Primary Examiner, Art Unit 3654